Name: Commission Regulation (EEC) No 1448/93 of 11 June 1993 opening a standing invitation to tender for the export of 50 000 tonnes of bread-making common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6. 93 Official Journal of the European Communities No L 142/37 COMMISSION REGULATION (EEC) No 1448/93 of 11 June 1993 opening a standing invitation to tender for the export of 50 000 tonnes of bread-making common wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82(0, as last amended by Regulation (EEC) No 966/93 (% lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas for emergency supply reasons 50 000 tonnes of common wheat of bread-making quality held by the German intervention agency should be put up for sale again with a view to its export to the Ukraine ; whereas, in view of the special circumstances, a minimum re-sale price reflecting current market conditions should be indi ­ cated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The invitation to tender shall cover a quantity of 50 000 tonnes of bread-making common wheat to be exported to the Ukraine. 2. Each tender shall cover the total quantity. 3 . The regions in which the 50 000 tonnes of bread ­ making common wheat are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the 30 June 1993. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0 ­ Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 16 June 1993 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3. The last partial invitation to tender shall expire on 23 June 1993. 4. The tenders shall be lodged with the German intervention agency. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be made as specified in the table in Annex II to this Regulation, to the telephone, telex or telefax numbers in Annex III . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . The German intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 50 000 tonnes of bread-making common wheat held by it. 2. The minimum price to be respected shall be ECU 88/tonne. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. O OJ No L 202, 9 . 7. 1982, p. 23. V) OJ No L 98, 24. 4. 1993, p. 25. O OJ No L 331 , 2 . 12. 1988, p. 1 . No L 142/38 Official Journal of the European Communities 12. 6. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1993. For the Commission Rene STEICHEN Member of the Commission 12. 6. 93 Official Journal of the European Communities No L 142/39 ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 37 063 Niedersachsen-Bremen 12 937 ANNEX II Standing invitation to tender for the export of 50 000 tonnes of bread-making common wheat held by the German intervention agency (Regulation (EEC) No 1448/93) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 25 15 ' 296 10 97  296 20 05.